UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN SANDERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-93-281, CA-97-560-6)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin Sanders, Appellant Pro Se. Robert Michael Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Sanders, Nos. CR-93-281; CA-97-560-6 (M.D.N.C.

Apr. 3, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2